In an action, inter alia, to recover on a contract of assignment, the defendant People’s Institutional A. M. E. Church appeals, (1) as limited by its brief, from so much of an order of the Supreme Court, Queens County, dated August 10, 1978, as granted summary judgment to plaintiff and (2) from the judgment entered thereon on August 11, 1978. Appeal from the order dismissed, without costs or disbursements (see Matter of Aho, 39 NY2d 241, 248). Judgment affirmed, without costs or disbursements. Mere conclusory assertions are insufficient to defeat a motion for summary judgment (Freedman v Chemical Constr. Corp., 43 NY2d 260). Rabin, J. P., Gulotta, Margett and Martuscello, JJ., concur.